Citation Nr: 1503556	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  12-31 910 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due the service-connected disabilities (TDIU). 


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to September 1969 and from July 1990 to June 2009.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

In a January 2015 correspondence, the Veteran notified to the Board that his attorney has deceased and he completed a VA Form 21-22a (Appointment of Individual as Claimant's Representative) naming himself as representative.  In light of the above, the Board will proceed with the Veteran representing himself in this appeal.   38 C.F.R. § 20.608(a) (2014).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.
 

FINDING OF FACT

During the pendency of the appeal, the record evidence is at least in relative equipoise as to whether the Veteran is unable to secure and follow substantially gainful employment as a result of his service-connected disabilities, considering his education and occupational background.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for establishing a TDIU rating are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.341, 4.1, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  As the Board's decision to grant a TDIU rating is completely favorable, no further action is required to comply with the VCAA and implementing regulations.

II.  TDIU

The Veteran contends that he is unable to work due to the symptomatology associated with his service-connected disabilities, including his thoracolumbar spine degenerative joint disease, bilateral foot degenerative joint disease with pes planus, and right knee degenerative arthritis.  The Board finds that the record evidence is at least in relative equipoise and hence a total disability rating based on individual unemployability (TDIU) is warranted.

A veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

The term unemployability, as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether a veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a living wage).  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 

During the appeal period, the Veteran's combined rating for his service-connected disabilities was 70 percent from July 1, 2009; 80 percent from August 6, 2009; and 90 percent from December 27, 2010.  See 38 C.F.R. § 4.16(a).  In this case, the Veteran is service-connected for sleep apnea rated as 50 percent disabling, bilateral hearing loss rated as 50 percent disabling, thoracolumbar spine degenerative joint disease rated as 20 percent disabling, right lower extremity radiculopathy associated with thoracolumbar spine degenerative joint disease rated as 20 percent disabling, right knee degenerative arthritis rated as 10 percent disabling, left knee degenerative joint disease rated as 10 percent disabling, tinnitus rated as 10 percent disabling, bilateral foot degenerative joint disease with pes planus rated as 10 percent disabling, rectal stricture and leakage associated with hemorrhoids as 10 percent disabling, left lower extremity radiculopathy rated as 10 percent disabling, hypertension rated as 0 percent disabling, hemorrhoids rated as 0 percent disabling, left knee residual scar at 0 percent disabling, for a combined rating of 90 percent disabling from December 27, 2010.  Therefore, the Veteran meets the minimum schedular requirement for a TDIU under 38 C.F.R. § 4.16(a), based on "one" disability ratable at 40 percent throughout the entire appeal period.  

In his Applications for Increased Compensation Based on Unemployability (VA Form 21-8940) submitted in January 28, 2011, the Veteran stated that he had four years of high school education.  The record indicates that his employment history mainly consisted of being a mechanic, noncommissioned officer (NCO) and a civilian military employee.  He indicated that he last worked in April 2009.  The Veteran stated that the service-disconnected disabilities of the back, feet and knees prevent him from securing or following any substantially gainful employment.  The Board also notes that the Veteran was found disabled by the Social Security Administration (SSA) as of April 2010 due to osteoarthritis and allied disorders.

Turning to the question of whether the Veteran is unable to secure or follow any form of substantially gainful occupation due to his service-connected disabilities, the Board notes that the record contains several opinions which must be considered and weighed.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (stating that the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).   

In a January 2011 VA general examination report, the Veteran reported working as an operations NCO until 2009, when he was eligible for retirement and the Veteran also returned home to care for his mother.  With regards to his service-connected bilateral foot disability, the examiner found the condition affects his occupational activities since he has problems with prolonged standing.  With regards to his service-connected left knee disability, the VA examiner noted that the Veteran is able to walk more than a quarter mile but less than one mile.  The Veteran's service-connected sleep apnea, hypertension, and hemorrhoids were found to have no effect on his occupational activities.  The VA examiner opined that the Veteran's current service-connected disabilities more likely than not render him unable to secure and maintain substantial gainful employment of a physical nature, however sedentary work would be possible.  The examiner provided a rationale that the Veteran's primary disability involves mobility and painful joints, so he would not be able to sustain any type of physical labor.  The examiner concluded that his condition does not preclude the Veteran from sitting at a desk, answering phones, and doing paperwork.  

In a December 2011 VA audiological examination, the Veteran was diagnosed with sensorineural hearing loss and tinnitus.  The functional impact of his hearing loss was trouble communicating while his tinnitus causes difficulty concentrating.  

In a February 2011 VA examination, the examiner reported that the Veteran's prior work history included serving on active duty in 1969, then he became a machine mechanic for Phillips Electronic from 1970 to 1990, and then he worked for the military either as a NCO or civilian employee doing various jobs including medical recruiter, recruiter, armored cavalry, and non-combat machine operator from 1990 to 2009.  The examiner continued to diagnose the Veteran with tinnitus and moderate to profound mixed and sensorineural hearing loss.  The VA examiner found that the Veteran's service-connected hearing impairment is not likely to render him unable to secure and maintain gainful employment. 

In February 2012, the Veteran was afforded a general medical examination to ascertain the impact of all his service-connected disabilities on his ability to secure and follow a substantially gainful occupation.  The functional impairment for the left knee, right ankle, bilateral feet and back disabilities included increase pain and stiffness with lifting heavy objects, prolonged walking, standing, or sitting.  The examiner found that the service-connected hypertension, residual scar, and hemorrhoid disabilities do not impact his ability to work.  The examiner opined that the service-connected disabilities would "not at least as likely as not" render him unable to obtain or maintain substantial gainful physical and sedentary employment.  Although the examiner found that the Veteran would not be able to maintain physical employment with the degenerative changes in his lumbar spine, bilateral knee, and bilateral foot pain.  The examiner concluded that sedentary employment with intermittent standing and position change would be possible.  

In January 2014, the Veteran submitted a VA memorandum from his rehabilitation counselor, S.J., which found that the Veteran is "seriously limited in his ability to return to gainful employment" because of his service-connected disabilities (degenerative arthritis of the knee, back and feet) and noted that medical treatment records dated November 2013 also report that he "may have difficulty working in sedentary employment."  Thus, the VA counselor determined that the Veteran is infeasible for further services for achievement of a vocational goal at this time.  

In a May 2014 VA memorandum from the Veteran's vocational rehabilitation counselor, D.C., similarly concluded that the Veteran is infeasible for a vocational goal and that he would not be able to work in any field that he has experience or training to perform and could not have the ability to complete training for new employment at this time.  The VA vocational rehabilitation counselor revealed that the Veteran was found entitled to Serious Employment Handicap and infeasible for a vocational goal in November 2013 based on medical notes from Dr. B.W. which concluded that even sedentary employment would be difficult for the Veteran due to pain and need for constant re-positioning.

Given the evidence and the medical opinions already of record, the Board concludes that the evidence is, at least, in relative equipoise on the unemployability question. Accordingly, further evidentiary development is not necessary.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose). 

The Board has determined that the Veteran is competent to testify regarding his work history.  Also, the Veteran's VA treatment records and SSA records are consistent with the work history dates provided by him and tend to corroborate the Veteran's assertion of his employment and educational level.  In this regard, the Board finds the Veteran's claimed unemployment to be credible.  See 38 C.F.R. 
§ 3.303(b); see also Charles v. Principi, 16 Vet. App. 370 (2002); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

Furthermore, to date, all medical opinions are in regards to whether the Veteran can obtain sedentary employment while physical labor is not sustainable.  The January 2011 and February 2012 VA examiners found that the Veteran is able to perform sedentary employment, while Veteran's treating physician and vocational rehabilitation counselors have found that even sedentary employment is not feasible due to the Veteran's service-connected disabilities.  Therefore, this evidence is at least in equipoise to suggest that the Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation, particularly in light of the Veteran's four years of high school education and prior work experience as a noncommissioned officer and civilian employee for the military.

The Board points out that the evidence need not show that the Veteran is unemployable in any capacity.  Rather, consideration of whether a veteran is entitled to TDIU "must be looked at as a practical matter, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits."  Moore v. Derwinski, 1 Vet. App. 356, 359 (1991) (quoting Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).  In this case, the Board recognizes that the Veteran's disability would not seemingly preclude sedentary work.  However, adapting the Veteran's work experience for such a position would involve vocational training and education that is not, at this point, reasonably feasible, according to the Veteran's vocational rehabilitation counselors.

When, as here, after consideration of all evidence and material of record in a case for VA benefits, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

With resolution of all reasonable doubt in the Veteran's favor, the Board determines that during the pendency of the appeal, the assignment of a TDIU rating is warranted; accordingly, the appeal is granted.


ORDER

During the pendency of the appeal, entitlement to a TDIU due to the service-connected disabilities is granted, subject to the laws and regulations governing the payment of monetary awards.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


